Filed 7/19/22 Marriage of Heyman CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 In re the Marriage of MELISSA                                    B309925
 and MATTHEW HEYMAN.
 ______________________________                                   Los Angeles County
 MELISSA BROOKE HEYMAN,                                           Super. Ct. No. BD620152

           Appellant,

           v.

 MATTHEW DAVID HEYMAN,

           Respondent.


     APPEAL from an order of the Superior Court of
Los Angeles County, Joseph M. Lipner, Judge. Reversed.

     The Law Firm of Fox and Fox and Frank O. Fox for
Appellant.

         Brot Gross Fishbein and Mark Gross for Respondent.
                        ____________________
       Matthew David Heyman is the father. The trial court
granted the father’s request to reduce his child support
payments. The mother, Melissa Brooke Heyman, correctly
identifies this as error under In re Marriage of Usher (2016) 6
Cal.App.5th 347 (Usher). The reduction in the father’s income
did not materially affect his ability to provide for his child and
did not merit a reduction of his child support obligation.
       The law requires a showing of changed circumstances
before a court can consider how much to change child support
payments. Because the father’s case founders on this initial
barrier, we do not reach the secondary issue of whether adopting
the guideline child support amount was appropriate. (See, e.g.,
In re Marriage of Cohen (2016) 3 Cal.App.5th 1014, 1023 [“We
dare say no family lawyer is unaware of the rule requiring a
change of circumstances before a support order may be
modified.”].)
       The mother and the father married in 2010 and had a
daughter in 2013. The marriage ended in March 2016 with a
stipulated divorce judgment. The father agreed to pay monthly
child support of $5,000 and various “add-on” expenses for his
child, including private school tuition and reasonable
extracurricular activities. He also agreed to pay monthly spousal
support of $8,333 for five years.
       The father’s counsel told the trial court the agreed child
support was above the then-guideline amount.
       The father’s income and expense declaration from February
2016—less than a month before the judgment—shows the father
had a degree of wealth: about $8.8 million in assets, including
about $2.2 million in cash and various deposit accounts and about




                                2
$6.5 million in stocks, bonds, “and other assets I could easily
sell.”
       The father is in the movie theater business. He sold a
business in 2002 and thereafter worked as a cinema consultant.
       In August 2019, the father sought to reduce the sums he
paid in child support. The father asserted his income had gone
down substantially due to “a downsizing and consolidation of the
film buying jobs” in Los Angeles. He learned the mother got a job
as an occupational therapist and therefore had an income. (The
mother’s most recent earnings figure was $6,513 per month.) The
father also maintained he was spending more time with his
daughter.
       The trial court ruled on the father’s request in October
2020. In the interim, several of the father’s filings noted his
income had decreased further due to the COVID-19 pandemic.
       The facts before the trial court were largely undisputed.
The father claimed his self-employment income had dropped 94
percent since the 2016 judgment, and his total monthly income
had dropped from $45,622 to $21,452.
       The mother argued the father’s financial situation
effectively had changed very little because the father’s monthly
expenses also had dropped drastically: he no longer had to pay
spousal support, private school tuition, and child support for his
child from another relationship. According to the mother, the
father was using voluntary payments, including charitable and
retirement contributions, to inflate his expenses. And the
father’s February 2016 declaration shows his monthly income
was $35,940—not the higher amount recited by the judgment—
so, she argued, the income differential the father presented was
amiss. The mother maintained Usher required the trial court to




                                3
look beyond the change in the father’s monthly income to discern
whether he had an ongoing ability to pay the stipulated amount.
       The trial court acknowledged much of this but found the
reduction in the father’s monthly income constituted a material
change in circumstances. (See Usher, supra, 6 Cal.App.5th at p.
357 [modifying child support requires a material change of
circumstances].) The court identified several differences between
this case and Usher and found it significant that, unlike the
situation in Usher, the father’s assets were not sitting idle or
sheltered and instead were generating a respectable rate of
return to support himself and his child. The court reduced the
father’s child support from the agreed $5,000 per month to $2,036
per month, the guideline child support amount based on the
father’s reduced income and the mother’s new income.
       Usher requires reversal.
       To improve the lives of children, California has a strong
policy favoring adequate child support. Courts generally will not
modify child support unless there has been a material change of
circumstances following an earlier determination. The reason for
the change of circumstances rule is to reduce relitigation and to
bring finality to financial support determinations. (Usher, supra,
6 Cal.App.5th at pp. 356–357.)
       The parties agreed on the original support payment level.
(See Usher, supra, 6 Cal.App.5th at p. 358 [court must give effect
to the parties’ intent and reasonable expectations as expressed in
the agreement when determining whether a material change of
circumstances has occurred].)
       The father had a substantial base of resources. His wealth
fluctuated between roughly $8.6 and $9.5 million. The father’s
child support obligation of $5,000 “did not come close to




                                4
exhausting his [new] monthly income” of $21,452, and the father
“had substantial liquid assets from which to pay any necessary
expenses not covered by that monthly income.” (Usher, supra, 6
Cal.App.5th at pp. 359–360.) Most of the father’s assets are
liquid.
      The mother has much less, by an order of magnitude. Her
net worth was less than $1 million and was mainly in illiquid real
and personal property. She was worse off financially in 2020
working as an occupational therapist than she was in 2016,
unemployed but getting spousal support. The mother made
about $78,000 annually in her job, whereas the father’s
investment income alone was about $250,000 annually. The
disparity in the parents’ abilities financially to support their child
remained wide: the father is more than 10 times wealthier than
the mother.
      The mother pointed out reducing child support would put
her and the child’s housing at risk. The father did not deny this.
Nor, on appeal, does he contest the trial court’s finding that the
father’s share of time with his daughter remained the same: 27
percent.
      The father’s declarations discuss the financial blows to his
income in 2019 and 2020. The father never contends, however,
that he has had to alter his lifestyle or that he cannot afford to
pay the agreed child support. Nor does he claim his daughter’s
needs have changed.
      Under Usher, then, the father failed to show a material
change in circumstances for purposes of meeting his child support
obligation. (See Usher, supra, 6 Cal.App.5th at p. 350 [reduction
in employment income that “did not materially impair” the
father’s ability to pay agreed child support was not a material




                                  5
change in circumstances]; see also id. at p. 361 [trial court abused
its discretion in reducing child support without substantial
evidence of a material change in father’s ability to pay, his
standard of living, or the amount needed for the child to maintain
a lifestyle commensurate with his own]; Hogoboom & King, Cal.
Practice Guide: Family Law (The Rutter Group 2022) ¶ 17:41 [“A
shift in either parent’s financial position is not per se a ground
for modification. The court must examine both parties’
circumstances as a whole; and must also evaluate those
circumstances in light of the statutory factors that may properly
be considered in fixing child support.”].)
       The trial court and the father emphasized the father would
have to draw on his assets to meet his expenses, including the
stipulated child support. This fact is significant but not
determinative. (See Usher, supra, 6 Cal.App.5th at pp. 359–360
[noting the father “had substantial liquid assets from which to
pay any necessary expenses not covered by [his reduced] monthly
income”].) According to the father, he had used his assets to pay
spousal support that ended in April 2020, which means that
cashing out assets was not a change of circumstances.
       The father points out that his wealth, at less than $10
million, is small compared to the father’s wealth in Usher, who
had some $67 million. (Usher, supra, 6 Cal.App.5th at p. 353.)
This case is like Usher, however, in that both fathers can
continue their existing child support payments without a
material change in circumstances.




                                 6
                        DISPOSITION
      We reverse the October 26, 2020 order and award costs to
Melissa Heyman.



                                         WILEY, J.

We concur:



             STRATTON, P. J.




             GRIMES, J.




                               7